IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,178




EX PARTE JAMES WILLIAM HORNSBY, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 84675 IN THE CRIMINAL DISTRICT COURT
FROM JEFFERSON COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of murder and
sentenced to fifty years’ imprisonment. The Ninth Court of Appeals affirmed his conviction.
Hornsby v. State, No. 09-06-00273-CR (Tex. App.–Beaumont, Jan. 16, 2008, no pet.).  
            Applicant contends that he was denied an opportunity to file a petition for discretionary
review pro se. The trial court made findings of fact and conclusions of law, specifically finding that 
there was no evidence that while in prison Applicant received appellate counsel’s correspondence. 
The trial court recommended that we grant Applicant an out-of-time petition for discretionary
review. We agree. Ex parte Riley, 193 S.W.3d 900 (Tex. Crim. App. 2006). We find, therefore, that
Applicant is entitled to the opportunity to file an out-of-time petition for discretionary review  of the
judgment of the Ninth Court of Appeals in Cause No. 09-06-00273-CR that affirmed his conviction
in Case No. 84675 from the Criminal District Court of Jefferson County. Applicant shall file his
petition for discretionary review with the Ninth Court of Appeals within 30 days of the date on
which this Court’s mandate issues.
 
Delivered: June 24, 2009
Do not publish